            Case 1:20-cv-03274-VM Document 7 Filed 04/27/20 Page 1 of 2




60 Broad Street, 24th Floor                                                    Rika Khurdayan, Esq.
New York, New York 10004                                                       Partner
Tel. 212.457.9797


Dilendorf.com                                                                  rk@dilendorf.com



April 27, 2020


T O:    UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
        PART I – EMERGENCY CIVIL PART

        VIA ECF

R E:    KDH CONSULTING GROUP LLC V. ITERATIVE CAPITAL MANAGEMENT L.P. ET AL.
        20-CV-03274 | LETTER MOTION TO SEAL




Your Honor:

        I am a counsel of record for the Plaintiff KDH Consulting Group LLC (“Plaintiff”) in the

above-referenced matter and I respectfully submit this letter motion (“Letter Motion”) to file TRO

exhibits under seal.

        As alleged in the Verified Complaint, this action arises out of the Defendants’ fraud and other

misconduct relating to the Plaintiff’s investment into the Defendants’ private investment fund and the

fund’s investment activities; accordingly, the fund’s offering documents are not generally available to

the public and may contain confidential and sensitive information. Also, the Plaintiff may be bound

by the limited partnership agreement with the fund to keep confidential any information or matter

relating to the fund and its affairs.



                                              Page 1 of 2
            Case 1:20-cv-03274-VM Document 7 Filed 04/27/20 Page 2 of 2

        The Declaration of Wayne Hatami with Exhibits that Plaintiff proposes to file under seal will

be filed separately.

        Considering the urgency of the matter explained in the accompanying Plaintiff’s emergency

application, Plaintiff respectfully asks the Court to grant this Letter Motion.

        Per the emergency COVID protocol, I can be reached at any time at my cell at 646-764-1630



                                                                        Sincerely,


                                                                         Rika Khurdayan




                                               Page 2 of 2
